DISMISS; Opinion issued April 29, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-01194-CV

                                 JUSTIN SMITH, Appellant
                                           V.
                                KRISTINA BILBAN, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-02673-2012

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By letter dated January 23, 2013, the Court informed appellant that we have received
notice from the District Clerk of Collin County that the clerk’s record has not been filed because
appellant has not paid the fee for its preparation. We instructed appellant to provide the Court,
within ten days, written verification that he has paid or made arrangements to pay the clerk’s fee
or written documentation that appellant has been found to be entitled to proceed without payment
of costs. We cautioned appellant that failure to provide the document within the time specified
may result in dismissal of the appeal for want of prosecution.
       As of today’s date, appellant has not provided the requested documentation.
Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3 (b) & (c).



                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

121194F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JUSTIN SMITH, Appellant                            On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
No. 05-12-01194-CV        V.                       Trial Court Cause No. 380-02673-2012.
                                                   Opinion delivered by Chief Justice Wright.
KRISTINA BILBAN, Appellee                          Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, KRISTINA BILBAN, recover her costs of this appeal
from appellant, JUSTIN SMITH.


Judgment entered April 29, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–